Citation Nr: 1638845	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a disability of the right upper extremity, also claimed as right carpal tunnel syndrome to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1977 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issue on appeal for additional development in August 2011, January 2014 and January 2016.  


FINDING OF FACT

A disability of the right upper extremity, including right carpal tunnel syndrome, was not manifest during active service; and, the preponderance of the evidence fails to establish that a present right upper extremity disability is etiologically related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for disability of the right upper extremity, including right carpal tunnel syndrome, have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify has been met.  See January 2006 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that he has a present disability of the right upper extremity, including right carpal tunnel syndrome, as a result of active service.  He claims that the disorder developed because of his use of a cane in his right hand due to his service-connected left knee disability.  

Service treatment records are negative for complaint, treatment, or diagnosis associated with a right upper extremity disability.  The Veteran's November 1980 separation examination revealed a normal clinical evaluation of the upper extremities.

VA records show service connection has been established for the residuals of a left tibia fracture, status post debridement and internal fixation, with mild degenerative joint disease; degenerative arthritis of the left knee, and left knee instability.  VA treatment records dated in July 2002 noted complaints of left knee pain and intermittent locking for three years and getting worse.  The examiner noted the left knee was stable with mild genu varum.  

Private treatment records dated in March 2003 noted the Veteran ambulated with the assistance of a cane in his right hand.  He appeared to lean heavily on the cane when traversing short to moderate distances.  It was noted he was able to utilize the upper extremities to perform light to medium force manipulations.

VA treatment records dated in December 2005 noted an electromyography (EMG) study revealed electrical evidence of median neuropathy to the bilateral wrists that is electrophysiologically at least moderate in severity, with the right being slightly more affected than the left.  There was no evidence of an ulnar or radial neuropathy on the right. 

VA examination in September 2011 included a diagnosis of bilateral carpal tunnel syndrome with a date of diagnosis in December 2005.  It was noted the Veteran reported that had not worked since 2004 due to his knees, back, ankles, wrists, and psychological conditions.  He began using a cane in his right hand due to the instability he felt in his left lower extremity in 1996, but that he did not begin experiencing numbness and tingling sensations in his right upper extremity until after he stopped working in 2004.  He stated he felt his right upper extremity pain was connected to the use of his cane and that the symptoms on the left upper extremity were due to carrying items with that hand.  

The examiner noted that there was no evidence of a chronic condition or injury to the right upper extremity/peripheral nerves of the right upper extremity during military service.  The claimed condition was found to be less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale it was noted that the Veteran's carpal tunnel syndrome to the bilateral wrists were less likely as not due to his military service.  There were no indications of a median nerve condition found in his service records and he stated he did not begin experiencing the symptoms in either of his upper extremities until after he stopped working in 2004.  

The examiner also found that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  It was noted that median nerve neuropathy (carpal tunnel syndrome) is a condition where the median nerve is compressed at the wrist and that carpal tunnel syndrome risk factors include obesity and posture of the hand and wrist.  The Veteran's symptoms were reproduced when the wrist was flexed or extended with the Phalen's test.  He leans on his cane with his right wrist flexed, thus, inducing symptoms on the right.  It was noted he worked for several years as a plumber that required lifting and carrying with the hand and wrist in flexed positions for long periods of time.  The EMG test indicates a bilateral median nerve neuropathy only slightly increased on the right and X-ray studies did not indicate any degenerative condition in the wrists which would be found if the mechanical stresses of using the cane were the primary cause of his carpal tunnel symptoms.  The Veteran is right hand dominant which was also a likely cause for increased symptoms on the right.  The examiner found that based upon her examination and review of the record the Veteran's current carpal tunnel syndrome was less likely as not due to his service-connected left leg condition for which he used a cane.  It was noted, however, that his carpal tunnel syndrome could be aggravated if he did not discontinue using the right wrist for weight bearing in a prolonged flexed position, failed to lose weight, or developed another condition in the wrist that results in inflammation adding compression to the median nerve.

In a March 2014 medical opinion the examiner found that service treatment records did not support the onset of a diagnosis of median nerve neuropathy at the wrist during active duty (carpal tunnel  syndrome).  It was noted that carpal tunnel syndrome is an overuse condition causing chronic inflammation at the soft tissues surrounding the carpal tunnel leading to median nerve compression.  The Veteran was noted to have served for three years on active duty with service ending in 1980 (more than 30 years ago), without any reported wrist conditions until several years following his active service.  Median nerve neuropathy (carpal tunnel syndrome) was noted to be a condition where the median nerve is compressed at the wrist by inflammation of the surrounding soft tissues.  When the condition is seen in the bilateral wrists, it is secondary to repetitive motions being performed over time without adequate rest leading to an overuse condition of the surrounding soft  tissues.  The risk factors also included obesity, smoking, alcohol abuse, and  mechanics of the hand and wrist.  

The examiner found the most likely etiology of the Veteran's right and left carpal tunnel syndrome was the repetitive motions he performed with his wrists while working as a plumber.  The EMG test indicated a bilateral median nerve neuropathy only slightly increased on the right (Veteran is right hand dominant) supporting this etiology.  It was found to be less likely that the Veteran's right median nerve neuropathy (carpal tunnel syndrome) was due to the use of a cane.  The examiner noted the Veteran stated he began using a cane due to knee and back pain in the 1990s, but that there were no records of a prescription for a cane for the service-connected disabilities and several treatment notes show he was able to ambulate without a cane when he chooses.  There were also multiple notations in the medical records indicating the Veteran had limited walking and activity due to knee and back pain as well as unemployment since 2004.  His use of a cane was, therefore, indicated to be minimal at best making it a less likely source of his right hand carpal tunnel syndrome and more likely due to other factors. 

In a February 2016 VA medical opinion the examiner found that a disability of the right upper extremity was less likely than not proximately due to or the result of the Veteran's service connected condition.  As rationale it was noted that the risk factors for carpal tunnel syndrome applicable to the Veteran included obesity, smoking, alcohol abuse, diabetes mellitus, and mechanics of the hand and wrist.  It was further noted that he had carpal tunnel syndrome to the right and left hands and that the most likely etiology of his bilateral carpal tunnel syndrome was the repetitive motions he performed with his wrists while working as a plumber for 12 years following active military service.  It was less likely that his present right median nerve neuropathy (carpal tunnel syndrome) was due to the use of a cane.  The examiner noted that the Veteran stated he began using a cane due to knee and back pain in the 1990s, but that there was no record of a prescription for a cane specifically for his service-connected knee at that time.  Further it was noted his knee condition only exhibited mild degenerative changes and should not require the use of a cane.  His use of a cane, therefore, would be more consistent with a temporary increase in pain in the wrist due to use, and not likely aggravating the condition beyond the natural progression.  The Veteran's age, obesity, history of alcohol abuse, and diabetes mellitus were factors contributing to his overall health including carpal tunnel syndrome.

Based upon the evidence of record, the Board finds that a disability of the right upper extremity, including right carpal tunnel syndrome, was not manifest during active service, and that the preponderance of the evidence fails to establish that a present disability developed or was permanently aggravated as a result of service or a service-connected disability.  The persuasive medical evidence demonstrates that a disability of the right upper extremity, including right carpal tunnel syndrome, was neither incurred nor caused by an in-service injury, event, or illness and was not permanently worsened as a result of a service-connected disability.  The September 2011, March 2014, and February 2016 VA opinions are persuasive and based upon adequate rationale.  The examiner is shown to have reviewed the evidence of record and to have adequately considered the credible lay statements, private medical opinions, and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has also been given to the Veteran's personal assertion that he has a disability of the right upper extremity that is related to his use of a cane due to his service-connected left knee disability.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disability at issue is not a condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran and lay persons providing statements in support of his claim are competent to report observable symptoms, but there is no indication that they are competent to etiologically link any such symptoms to a current diagnosis.  They are not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they received any special training or acquired any medical expertise in evaluating these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for a disability of the right upper extremity is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a disability of the right upper extremity, also claimed as right carpal tunnel syndrome to include as secondary to a service-connected left knee disability, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


